Title: Gentlemen at Nantes to the American Commissioners, 7 January 1779: résumé
From: Gentlemen at Nantes
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 7, 1779: We believed, in consequence of the “Treaty of Alliance, Friendship and Commerce,” that our commercial engagements would be encouraged and protected by this kingdom. We requested of M. de Sartine and yourselves to solicit protection for a number of vessels destined with valuable cargo for several American states. The Minister promptly acknowledged, and refused, our request; we flattered ourselves that you could obtain it through your influence at Court. We still await an answer.
The obstacles to conducting commerce with this country are so great that without protection American merchants and adventurers will soon be discouraged from pursuing it. Please let us know to which benefits and privileges we are entitled under the Treaty of Commerce. As yet, we perceive no differences in conducting our business since the signing of the treaty. We ask that import and export duties for which Americans are liable be ascertained and made public.>
